 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   PETER JOHN ARENDAS,                                No. 2:19-cv-2489 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   ROULAND, et al.,
15                      Defendants.
16

17          Plaintiff, a county jail inmate proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 3, 2020, plaintiff filed motions to voluntarily dismiss this action. ECF Nos.

21   12, 13. As a result, the matter was dismissed on February 5, 2020. ECF No. 14. Thereafter, on

22   February 10, 2020, plaintiff filed a motion to reopen this case as well as an unsolicited second

23   amended complaint. ECF Nos. 15, 16.

24          Because this case has been closed at plaintiff’s request in compliance with Federal Rule of

25   Civil Procedure 41(b), it cannot be reopened. If plaintiff wishes for this action to be heard, he

26   must file a new complaint which will be assigned a new case number. He should refrain from

27   filing documents under this case number, because documents filed in a closed case will be

28   disregarded.
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to reopen this action
 2   (ECF No. 15) is DENIED.
 3   DATED: February 18, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
